DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Jul 2021 has been entered. 
Status of the Application
3.	Claims 1 and 7 are currently amended.  Claims 9 - 21 are cancelled.  Claims 2, 5 and 6 were previously presented.  Claims 3, 4, 7 and 8 are original.  Still pending and being examined in this application are Claims 1 - 8.
Response to Amendment / Arguments
4.	Claims were amended to overcome the previous objections.
Claim 6 previously rejected under 35 U.S.C. 112(a), rejection is withdrawn in light of Applicant’s remarks.
Claims previously rejected under 35 U.S.C. 112(b), second paragraph, indefinite – unclear, are withdrawn in light of Applicant’s remarks. 
Claims previously rejected under 35 U.S.C. 112(b), insufficient antecedent basis, rejection were amended to overcome the rejection.
identif[ing] ... a correctional facility that houses the user from among the plurality of correctional facilities," nor "retriev[ing] a customized user interface associated with the identified
facility and the user”, the Examiner respectfully disagrees.  First the Examiner notes, the limitations, " identify, based on an access of the user profile database, a correctional facility that houses the user from among the plurality of correctional facilities," and "retrieve a customized user interface associated with the identified facility and the user” are not supported by the Applicant’s Specification.
The Specification details, “the application server 420, interacts with the administrative workstation by sending…inmate and facility data” [0043]; “retrieve any necessary data from inmate database 460 and facility database 440. In particular…inmate data (down to even just one inmate's data) may be retrieved…to display…to the user…Facility data may also be retrieved…” [0070].  The specification continues to detail,  “the application server would perform the necessary check to determine a matching user login and password pair by checking against the user login database 452 of user profile database 450 to ensure the correct login…If the information matched, the user profile database 450 would then send data related to that user back to the application server 420 such that the server could then initiate the proper GUI, module access, and user permissions for the user”.  The application server “would also retrieve any necessary data from inmate database 460 and facility database 440”. “The application server then executes operations to display a GUI to the user”.” [0069 – 0071].

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1 - 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
8.	Broader Than Spec
Claim 1 recites, “receive…the second administrative interaction including the user login data” and “receive login data from a user; upon determining that the received login data matches the user login, data”.  The Applicant’s specification details, “The user profile database 450 stores…user login database 452…” [0035].  “The user login database 452 stores user login data including usernames and corresponding passwords for all correctional facility personnel that may access the system” [0036].
“In step 1102, the user, through a client device…logs into the OMS…” [0068].  The specification is silent to “receive login data from a user”.  
Claim 1 recites, “identify, based on an access of the user profile database, a correctional facility that houses the user from among the plurality of correctional facilities”.  The Applicant’s Specification details, “The OMS, by way of the
application server 420, interacts with the administrative workstation by sending…inmate and facility data” [0043].  The application server, “would also retrieve any necessary data from inmate database 460 and facility database 440. In particular…a small subset of inmate data (down to even just one inmate's data) may be retrieved…to display…to the user…Facility data may also be retrieved including layout of the correctional facility, inmate living quarters locations, and so on.” [0070].  The Specification is silent to “identify, based on an access of the user profile database, a correctional facility that houses the user from among the plurality of correctional facilities”.
Claim 1 recites, “retrieve a customized user interface associated with the identified facility and the user; and generate the customized user interface…”.  The Applicant’s Specification details, “the application server would perform the necessary check to determine a matching user login and password pair by checking against the user login database 452 of user profile database 450 to ensure the correct login…If the information matched, the user profile database 450 would then send data related to that user back to the application server 420 such that the server could then initiate the proper GUI, module access, and user permissions for the user”.  The application server “would also retrieve any necessary data from inmate database 460 and facility database 440”. “The application server then executes operations to display a GUI to the user”.” [0069 – 0071].  The specification is silent to “retrieve a customized user interface associated with the identified facility and the user”.
Dependent Claims 2 – 8 are also rejected as each depend from Claim 1.
9.	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.	Indefinite – Unclear
Claim 1 recites, “receive…a second administrative interaction…including the user login data” and “receive login data from a user…upon determining that the received login data matches the user login, data”.  It is unclear to one of ordinary skill how the second login data is different from the “second administrative interaction” including the user login data.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989). 
Dependent Claims 2 – 8 are also rejected as each depend from Claim 1. 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2011/0047473 A1) in view of Jain et al. (US 2015/0269596 A1).
	Regarding Claim 1, Hanna teaches an offender management system (OMS) (Fig. 1, 100) that communicates with a client device (Fig. 1, Element 104 and Fig. 6, Element 602) and that processes inmate data in a correctional facility (Fig. 1; Abstract) comprising:
	an inmate database that stores the inmate data for the plurality of correctional facilities [Fig. 1, Element 152;  0034; 0068];
	a user profile database that stores graphical user interface (GUI) configuration data [Figs. 1, Element 156 &  Fig. 2 Elements 240, 248; 0030; 0031; 0033 – 0035; 0042; 0043], a selection of software modules from among the plurality of inmate processing modules [0041; 0046], a code table configuration that includes a set of 
	an application server (Fig. 6, Element 610), configured to:
receive, from the client device, a first administrative interaction with a menu administration module, the first administrative interaction including the selection of software modules and the GUI configuration data [0041 - 0043; 0046],
receive, from the client device, a second administrative interaction with a security administration module, the second administrative interaction including the user login data [0041];
receive, from the client device, a third administrative interaction with a code table administration module, the third administrative interaction including a code table configuration [0030; 0033; 0041]; 
send, to the user profile database, the selection of software modules, the GUI configuration data, the user login data, and the code table configuration [0033 – 0036; 0041; 0043]; 
receive login data from a user  [0041]; 
upon determining that the  received login data matches the user login, data:  
identify, based on an access of the user profile database, a correctional facility that houses the user from among the plurality of correctional facilities [Fig. 5, Elements 516, 520; 0055]; 
retrieve a customized user interface associated with the identified facility and the user [Fig. 5, Elements 512; 0036; 0055]; and 

	Additionally, Hanna et al.  teaches a plurality of software modules [Fig. 1, Elements 112, 120, 124; 0042], the plurality of software modules including a menu administration module [Fig. 2, Elements 240; 0043], a security administration module [Fig. 2, Elements 216; 0036], a code table administration module [Fig. 2, Elements 204, 244, 268, 272; 0037; 0039; 0044; 0045], and a plurality of inmate processing modules [Fig. 1, Element 120 and Fig. 3; 0046; 0047]. Hanna does not teach that a plurality of software modules are stored within a module storage database; a username and password. 
However, Jain teaches 
a plurality of software modules that are stored within a module storage database [Fig. 1, Element 111; 0026];
a username and password [0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the plurality of software modules taught by Hanna et al. with the module storage database taught by Jain et al. because this would allow the system to focus particular users only on relevant tasks and for the users to access certain portions of the system for security or confidentiality purposes [0029].
Regarding Claim 2, Hanna teaches the invention above.  Hanna et al. continues to teach wherein the second administrative interaction further includes permission data associated with the user login data [0041], the permission data including a list of 
 	the user profile database is further configured to store the permission data [0033 - 0035].
Regarding Claim 3, Hanna teaches the invention above.  Hanna et al. continues to teach wherein the permission data further includes a set of allowed interactions for another field among the list of fields, the set of allowed interactions including at least reading a content of another field, editing the content of another field, or removing the content of another field [0037 - 0043].
Regarding Claim 4, Hanna et al. teaches the invention above.  Hanna et al. continues to teach wherein the application server is further configured to:
	receive, from the client device, a…attempt and a…attempt [Fig. 5, Element 512; 0036; 0055];
	confirm that the…attempt matches the…the user login data and the… attempt matches the… the user login data [Fig. 5, Element 512; 0036; 0055];
	receive, from the user profile database, the GUI configuration information and the permission data [Fig. 5, Elements 516, 520; 0055];
	receive the inmate data from the inmate database [Fig. 5, Elements 516, 520; 0055]; and

	wherein the first GUI screen based at least on the GUI configuration data and the permission data [Fig. 5, Elements 516, 520; 0055].  Hanna et al. does not explicitly teach a username and a password. 
However, Jain et al. teaches a username and a password [0027].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system taught by Hanna et al. with the username and password taught by Jain et al. because this would allow the system to focus particular users only on relevant tasks and for the users to access certain portions of the system for security or confidentiality purposes [Jain et al. 0029].
Regarding Claim 5, Hanna et al. teaches the invention above.  Hanna et al. continues to teach wherein the executing includes initiating an instance of the first GUI screen on a virtual machine (VM) instance, the virtual machine instance including an operating system that encompasses the first GUI screen and is displayed on the client device [0027; 0042 – 0043; 0050].
Regarding Claim 6, Hanna et al. teaches the invention in Claim 4.  Hanna et al. continues to teach wherein the executing includes sending initiation information, GUI configuration information, module permission information, and the inmate data to the client device [0054; 0055].
15.	Claims 7 and 8 are rejected under Hanna et al. in view of Jain et al. in further in view of HUA et al. (US 2016/0294881 A1).
Regarding Claim 7, Hanna et al. teaches the invention in Claim 4.  Hanna et al. continues to teach the code table configuration [0037; 0039; 0044; 0045] and the application server (Fig. 6, Element 610): 
…the client device [0029 - 0031; 0036]…displayed on the first GUI screen [0043]; 
receive, from the user profile database, the code table configuration [0033 - 0035; 0037; 0039; 0044; 0045]; 
execute instructions for displaying…on the first GUI screen [0043]; 
…the inmate database [Fig. 1, Element152; 0034) and a facility database [Fig. 1, Elements144, 148; 00033; 0038].  Hanna et al. in view of Jain et al. does not explicitly teach includes a second set of possible values associated with a second field, and… is further configured to:  receive…an interaction indicating an attempted change to a value of the second field…; determine that the attempted change to the value is among the second set of possible values; and in response to the determining:  execute ….the attempted change to the value of the second field; and send the value….
	However, HUA et al. teaches wherein… includes a second set of possible values associated with a second field [0033], and… is further configured to:
receive…an interaction indicating an attempted change to a value of the second field [Fig. 13, Element 1304; 0157 - 0158);
determine that the attempted change to the value is among the second set of possible values [Fig. 13, Elements 1324, 1328; 0166; 0167); and
in response to the determining:

	send the value, after it has been changed, to… or… [0167].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Hanna et al. with Jain with the attempted permission set modification taught by HUA et al. because this would allow a delegated administrator to create and update a permission set [0033].
Regarding Claim 8, Hanna et al. in view of Jain et al. in further view of HUA et al. teaches the invention above.  Hanna continues to teach the application server (Fig. 6, Element 610) and the client device [0029 – 0031; 0036].
	HUA et al. continues to teach discard the attempted change and initiate a notification to the client device in response to determining that the attempted change to the value is not among the second set of possible values [Fig. 14, Elements 1404, 1408, 1412 and Fig. 18; 0154; 0169; 0173;0174].
Conclusion                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685